Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
After conducting a complete search and consideration, claims 1-3, 5-9, 14, 17-24 (Renumbered 1-17) are found to be allowable. Claims 1-3, 5-9, 14, 17-24 are considered allowable since no prior art reference alone or combination of prior art references disclose or suggest the combination of limitations specified in the independent claims.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Christopher Weiss (Reg. No. 69,534) on August 4, 2021.
The application has been amended as follows (see claim(s) with “Currently Amended” prefix below): 
Claim 1 (Currently Amended): A system comprising: 
a first hybrid access point of one or more hybrid access points, the first hybrid access point comprising: 
one or more physical radios, wherein each of the one or more physical radios is configured to transmit and receive wireless signals between the first hybrid access point and one or more user devices; 
at least one wireless local area network virtual access point (WLAN VAP) configured to utilize a wireless communication architecture in which WLAN VAPs in different virtual access points employ different basic service set (BSS) addresses utilizing IEEE 802.11 standards; and
at least one channel blanket virtual access point (CB VAP) configured to utilize a wireless communication architecture, wherein CB VAPs in the different virtual access points employ a same BSS address and wireless channel, utilizing access point synchronization over IEEE 802.11 standards;
wherein the first hybrid access point is configured to: utilize said at least one WLAN VAP for different BSS address wireless communication, and utilize said at least one CB VAP for the same BSS address wireless communication, between the first hybrid access point and the one or more the devices in a communication network via the one or more physical radios.
	

Claim 2: The system of claim 1 further comprising: 
a wireless controller, wherein the wireless controller is configured for communication with the first hybrid access point.


Claim 3: The system of claim 2 wherein the wireless controller configures the first hybrid access point by transmitting a first configuration file to the first hybrid access point, and wherein the first configuration file is generated in response to an input by a user regarding specifications of a desired wireless network deployment.


Claim 4 (Canceled)


Claim 5: The system of claim 2, further comprising: a second hybrid access point of the one or more hybrid access points wherein the first hybrid access point and the second hybrid access point are configured to form a wireless local area network (WLAN).


Claim 6: The system of claim 2 wherein the one or more physical radios are WLAN radios.


Claim 7: The system of claim 5 wherein the wireless controller is configured to be connected to the first hybrid access point and the second hybrid access point via one or more physical Ethernet cables.


Claim 8: The system of claim 5 wherein the at least one CB VAP in the first hybrid access point employs a first BSS address, and wherein at least one CB VAP in the second hybrid access point employs the same first BSS address.


Claim 9: The system of claim 1, wherein the at least one CB VAP in the first hybrid access point further includes: 
a first station database containing data on one or more devices allowed to communicate with the at least one CB VAP.


Claims 10-13 (Previously Canceled)

Claim 14: The system of claim 1, wherein the at least one WLAN VAP in the first hybrid access point further comprises:
a second station database containing data on one or more devices allowed to communicate with the at least one WLAN VAP.


Claims 15-16 (Previously Canceled)


Claim 17 (Currently Amended): A method comprising:
receiving, by a hybrid access point of one or more hybrid access points, a frame from a user device; 
parsing, by the hybrid access point, the received frame, wherein parsing extracts a basic service set address (BSS) from a header of the frame; 
determining, by the hybrid access point, if the BSS address of the received frame is a same BSS address and wireless channel as another hybrid access point of the one or more hybrid access points, or if the BSS address of the received frame is a different BSS address than another hybrid access point of the one or more hybrid access points utilizing IEEE 802.11 standards; 
if the BSS address of the received frame is a different BSS address than the other hybrid access point of the one or more hybrid access points, passing the received frame to an IEEE 802.11 stack for processing to communicate with one or more wireless devices in a communication network while employing the different BSS address than the other hybrid access point in the communication network; and
if the BSS address of the received frame is the same BSS address and wireless channel as  the other hybrid access point of the one or more hybrid access points, passing the received frame to a channel blanket stack for frame synchronization with other hybrid access points of the one or more hybrid access points to communicate with the one or more wireless devices in the communication network while employing the same BSS address and wireless channel as the other hybrid access point in the communication network.


Claim 18: The method of claim 17 wherein passing the received frame to the channel blanket stack further comprises:
synchronizing the received frame across all of the one or more hybrid access points; 
determining if the received frame is a duplicate at each hybrid access point; and 
deleting duplicate frames where the received frame is received at two or more hybrid access points.


Claim 19 (Currently Amended): A method of wireless communication in a network including one or more hybrid access points, wherein each hybrid access point comprises at least one wireless local area network virtual access point (WLAN VAP) configured to utilize a wireless communication architecture in which WLAN VAPs in different virtual access points employ different basic service set (BSS) addresses utilizing IEEE 802.11 standards, and at least one channel blanket virtual access point (CB VAP) configured to utilize a wireless communication architecture wherein CB VAPs in different virtual access points employ a same BSS address and wireless channel, utilizing access point synchronization over IEEE 802.11 standards, the method comprising: 
receiving from a source device, by a receiving hybrid access point of the one or more hybrid access points, a frame for transmission to a destination device; 
parsing, by the receiving hybrid access point, a media access control (MAC) address of the destination device from the received frame; 
determining, by the receiving hybrid access point, if based on the MAC address the destination device is associated with a CB VAP of the at least one CB VAP which employs the same BSS address and wireless channel as other hybrid access points of the one or more hybrid access points, or if based on the MAC address the destination device is associated with a WLAN VAP of the at least one WLAN VAP which employs a different BSS address between the other hybrid access points of the one or more hybrid access points; 
if based on the MAC address the destination device is associated with a VAP with a different BSS address than VAPs in the other hybrid access points, then binding, by the receiving hybrid access point, the frame to the WLAN VAP for transmission to the destination device, wherein the WLAN VAP is configured to utilize a WLAN MAC layer in which WLAN VAPs in different virtual access points employ different BSS addresses utilizing IEEE 802.11 standards; 
if based on the MAC address the destination device is associated with a VAP with the same BSS address and wireless channel as the VAPs in the other hybrid access points, then synchronizing the frame between the one or more hybrid access points; and
binding the synchronized frame to the CB VAP for transmission to the destination device, wherein the CB VAP is configured to utilize a MAC layer of a channel blanket wireless communication architecture wherein the CB VAPs in different virtual access points employ the same BSS address and wireless channel, utilizing access point synchronization over  IEEE 802.11 standards.


Claim 20 (Currently Amended): The method of claim 12. wherein parsing the MAC address of the destination device further comprises:
comparing a MAC address of the received frame to a MAC address stored in a station database of the at least one CB VAP or stored in a station database of the at least one WLAN VAP.


Claim 21 (Currently Amended): The system of claim 1, wherein access point synchronization in the at least one CB VAP comprises synchronization for wireless communication of a wireless frame, wherein:
the CB VAPs in the one or more hybrid access points communicate with other CB VAPs in other hybrid access points of the one or more hybrid access points that employ the same BSS address in the communication network, said CB VAPs exchange synchronization frames in the communication network to eliminate duplicate wireless frames received in multiple hybrid access points, wherein a particular CB VAP of only one hybrid access point of the one or more hybrid access points is selectively used for wireless communication of said wireless frame between the one or more hybrid access points and selected a selection of user devices in the communication network.


Claim 22 (Currently Amended): The system of claim 1, wherein each WLAN VAP utilizes a standard  IEEE 802.11 network stack wherein WLAN VAPs in different hybrid access points of the one or more hybrid access points employ different BSS addresses.


Claim 23 (Currently Amended): The system of claim 1, wherein:
said at least one WLAN VAP is configured to communicate with the one or more user devices in the communication network while said at least one WLAN VAP employing a different BSS address than a WLAN VAP of another hybrid access point of the one or more hybrid access points in the communication network; and
said at least one CB VAP is configured to communicate with the one or more  user devices in the communication network while said at least one CB VAP employing the same BSS address and wireless channel as a particular CB VAP of another hybrid access point of the one or more hybrid access points in the communication network.


Claim 24 (Currently Amended): The system of claim 1, wherein the first hybrid access point is configured to provide combined wireless coverage comprising:
providing different BSS address wireless coverage utilizing said at least one WLAN VAP for communication between the first hybrid access point and the one or more user devices in the communication network via the physical radios; and
providing same BSS address wireless coverage utilizing said at least one CB VAP for communication between the first hybrid access point and the one or more user devices in the communication network via the physical radios.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The combination of limitations involving a system comprises of a first hybrid access point; the first hybrid access point comprises of (1) one or more physical radios, wherein each of the one or more physical radios is configured to transmit and receive wireless signals between the first hybrid access point and one or more user devices; (2) at least one wireless local area network virtual access point (WLAN VAP) configured to utilize a wireless communication architecture in which WLAN VAPs in different virtual access points employ different basic service set (BSS) addresses utilizing IEEE 802.11 
The closest prior art of record Bhanage (US Patent Application Publication, 2015/0223168) teaches access points, each with multiple radios communicating with one or more client devices, and each  radio is associated with a virtual access point (i.e., WLAN VAP), advertising its unique extended service set identifier (i.e., BSS address).   However, Bhanage does not teach the access point comprising at least one channel blanket virtual access point (CB VAP) configured to utilize a wireless communication architecture, wherein CB VAPs in the different virtual access points employ the a same BSS address and wireless channel, utilizing access point synchronization over IEEE 802.11 standards.  The first hybrid access point is configured to: utilize said at least one WLAN VAP for different BSS address wireless communication, and utilize said at least one CB VAP for the same BSS address wireless communication, between the first hybrid access point and the one or more the devices in a communication network via the one or more physical radios.  
A second closest prior art of record Gidvani (US Patent Application Publication, 2019/0268892) teaches virtual access points (VAPs) that are part of a Co-Located BSS set; the VAPs share the same wireless channel for communication with wireless stations, as well as transmitting an identifier (i.e., BSS address) that may be associated with the Co-Hosted BSS Set and may not be specific to any particular VAP.
Bhanage nor Gidvani teaches the first hybrid access point is configured to utilize at least one WLAN VAP for different BSS address wireless communication, and utilize at least one CB VAP for the same BSS address wireless communication, between the first hybrid access point and the one or more the devices in a communication network via the one or more physical radios.  Therefore, the claims are allowable over the prior art.
There are prior arts such as Willins (US Patent Application Publication, 20060194616) which teaches the use of a single basic service set identifier (BSSID) with multiple directional antennas that function as virtual access points in communication sectors, using the same frequency.  However, no prior art found, either alone or in combination, teaches the claimed limitation of, nor providing motivation for combining, the first hybrid access point is configured to utilize at least one WLAN VAP for different BSS address wireless communication, and utilize at least one CB VAP for the same BSS address wireless communication, between the first hybrid access point and the one or more the devices in a communication network via the one or more physical radios.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEM H NGUYEN whose telephone number is (408) 918-7636.  The examiner can normally be reached on Monday-Friday, 8:00AM-4:30PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L.H.N./
Examiner, Art Unit 2416        
/SAI AUNG/Primary Examiner, Art Unit 2416